PER CURIAM.
In this appeal from the order of the Unemployment Appeals Commission upholding the denial of benefits the record shows conflicting evidence as to whether appellant voluntarily quit his employment, sufficient for a finding of fact either way. The appeals referee found that appellant voluntarily quit and this court may not reject a finding of fact based on competent, *430substantial evidence. See ITT Continental Baking Co. v. Davila, 388 So.2d 1254 (Fla.2d DCA 1980).
Affirmed.
DANAHY, A.C.J., and HALL and THREADGILL, JJ., concur.